Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 1 of 23 PageID 1




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA


Christopher Gary Baylor,                             )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )      Case No.
                                                     )
KENNEDY COURT, LLC,                                  )
                                                     )
               Defendant,                            )
                                                     )
               and,                                  )
                                                     )
DEPARTMENT OF HEALTH AND HUMAN                       )
SERVICES, CENTERS FOR DISEASE                        )
CONTROL AND PREVENTION,                              )
                                                     )
               Third Party Defendants.               )

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                               PRELIMINARY STATEMENT

       1.      As a matter of first impression and the first time in U.S. history, the Department

of Health and Human Services and Centers for Disease Control and Prevention (“the Agencies”)

enacted a new and exclusive regulation that preempts a matter generally under State law, but

through Congressional intent, is a power and authority vested by Congress pursuant to 42 U.S.C.

264(e), resulting in a “Temporary Halt in Residential Evictions to Prevent the Further Spread of

COVID-19”, 85 Fed. Reg. 55,292 (Sept. 4, 2020) (“the Order”). In line with the Agencies policy

and practice of historically protecting human health and public safety, additionally requires State

agencies and federal court to interpret and implement the protective Order in a manner as to

achieve the following objective: “Mitigating the spread of COVID–19 within congregate or

shared living settings, or through unsheltered homelessness”. But the Agencies broad objective is

undermined and narrowly limited to other factors.


                                                1
 Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 2 of 23 PageID 2




       On January 2021, Defendant, KENNEDY COURT, LLC, (hereinafter “KENNEDY”)

filed an action for eviction against African and Naive American male tenant Christopher Gary

Baylor (“Baylor”), despite his execution and delivery of the Agencies declaration on December

7, 2020, declaring him a “covered person”. Nonetheless KENNEDY commenced removal

proceedings during the Order's Effective Period, and purports to base its reasoning on an

ambiguous interpretation because the Order is written under the Plain Language Act 2010, which

is not meant to provide an exhaustive list of reasons, but does allow for an unconstitutional

reading. However this behavior and implicitly modified language violates the Fair Housing Act

and Fifth Amendment of the U.S. Constitution when Agencies refuse to clarify language in its

Order, and allows landlords, property owners and other person who rent residential property to

refuse to contract to African American tenants who may have developed a history of late or non-

payments due to the adverse affects of COVID-19, thus encourages lease terminations, refusals

to contract, and infringement upon fair housing laws against African Americans, who as a people

have historically been made disadvantaged. Additionally, the heavily enforced restrictions on

commerce by the U.S. Government, including the Agencies, has caused a fair housing crisis,

allowing renters to file evictions under terms not explicitly stated in the Order's preclusive list for

violations only. Therefore by ignoring the issue has caused a split amongst State and federal

courts, and the misinterpreted language derived from the Order allows for the deprivation of

fundamentally protected rights that largely affect one protected group over another, is

discriminatory and burdens the Fair Housing and Fifth Amendment rights of African Americans.

It also violates the Equal Protection Clause.


                                 JURISDICTION AND VENUE

       2.      Baylor brings this action pursuant to the Fair Housing Act of 1968 for violations

of Civil Rights under the Fifth Amendment to the United States Constitution.




                                                  2
 Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 3 of 23 PageID 3




       3.      The case presents federal questions within this Court’s jurisdiction under Article

III, § 2 of the United States Constitution and 28 U.S.C. §§ 1331 and 1343.

       4.      The case is subject to diversity jurisdiction under 28 U.S.C. 1332. No party is a

Citizen of the same State and the amount in controversy exceeds $75,000, exclusive of interests

and costs.

       5.      Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

       6.      Venue is proper in this Court under 28 U.S.C. § 1391 because KENNEDY resides

in this District, and a substantial part of the events occur under the Agencies Order giving rise to

this claim which occurred in this District. Alternatively, See Fla. Stat. § 48.193(a)(1) and (3).


                                             PARTIES

       7.      Plaintiff, Christopher Gary Baylor is an African and Native American male, a

natural person domiciled in the county of Delaware, and is a Citizen of the State of Pennsylvania.

He is a temporary resident of Brevard County, Florida.

       8.      Defendant, KENNEDY is a Limited Liability Company organized under Florida

law, and is incorporated under DHB DEVELOPMENT in the State of New York, and has its

principal place of business in the State of New York, city of Rochester. KENNEDY has two

owners (Joe D'Alessandro and Lisa D'Alessandro) both whom are individuals domiciled in the

State of New York, and reside in the State of Florida, city of Kissimmee.

       9.      Defendant, U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES is the

United States, with a principal place of business in the State of Georgia, and has ten regional

offices including the State of Florida, city of Tallahassee.

       10.     Defendant, CENTERS FOR DISEASE CONTROL AND PREVENTION is the

United States, with a principal place of business in the State of Georgia, and one of eleven

operating divisions and eight agencies part of the Public Health Service and U.S. Department of

Health & Human Services, including an office in the State of Florida, Tallahassee.




                                                  3
 Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 4 of 23 PageID 4




                                  STATEMENT OF FACTS

                               Nature and State of Proceeding

       11.    Since certain governors like Gov. Ron DeSantis allowed Florida’s state eviction

and foreclosure moratorium to expire at the end of September 2020, the Department of Health

and Human Services, and Centers for Disease Control and Prevention created an Order freezing

evictions, which is now the only policy preventing many Florida renters from being evicted.

       12.    Baylor is an African and Native American male, military veteran and victim of

reduced income and job loss due to the adverse economic effects of the U.S. Government's

restrictions emplaced to reduce the spread of the Novel Coronavirus/COVID-19. As a result,

Baylor sought housing assistance and was granted veteran's aid, where although provided, was

made by untimely payments.

       13.    KENNEDY is a Limited Liability Company, a wholly owned subsidiary of multi-

million dollar company DHB DEVELOPMENT, A.K.A. D'ALESSANDRO HOUSR BUYERS,

a New York Corporation that “flip[s] and own[s] hous[es] for fun!”, owning real residential

property at 1111 Kennedy Court, Titusville, Florida 32780 (the “Property”).

       14.    On or about November 2020, KENNEDY purchased the Property where Baylor

resides.

       15.    On November 2020, Baylor's veteran based rental assistance was eventually

limited due to delays in federal funding, and Baylor's full monthly rental payments were reduced

to partial payments. Accordingly, on December 2, 2020, Baylor executed the Agencies

declaration and invoked moratorium protection under the federal Order, which was served upon

KENNEDY the same day. But KENNEDY declined to accept Baylor's executed declaration

several times before finally accepting it on or about December 10, 2020.

       16.    On January 4, 2021, Baylor unexpectedly received a stimulus check, which he

immediately converted into a rental payment for the month of January, deposited to the office of

KENNEDY with an updated declaration. Both were returned to Baylor January 5, 2021.



                                               4
    Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 5 of 23 PageID 5




         17.    On January 8, 2021, KENNEDY commenced a State action for eviction in case

05-2021-CC-010813-XXXX-XX.

         18.    According to the Agencies, “HHS/CDC has attempted to use plain language in

promulgating rule[s] consistent with the Federal Plain Writing Act guidelines.” 85 Fed. Reg.

7874 (Feb. 12, 2020).

         19.    Under the plain language of the Agencies Order and upon execution of the

declaration, Baylor met and continues to meet the criteria set forth under the five enumerated

qualifiers for “Covered Persons”. Under the plain language of the Agencies Order, Baylor has

not violated any one or more of the five enumerated factors for precluding relief.

         20.    KENNEDY's reason for ousting African American tenants during mass inflations

in housing costs across the State of Florida; an economic crisis; a looming deadly pandemic, and;

a federal mandate that puts a temporary stay on evictions, would nonetheless be implausible both

factually and on its face. Property flipping could never serve as any legitimate interest when the

reward could potentially result in the death or homelessness of minority residents, evicted.

                                              The Order

         21.    Previously the federal government passed a limited eviction moratorium under the

CARES Act which was predicated on a landlord’s receipt of some benefit, direct or indirect,

from the federal government.

         22.    The new eviction moratorium has a broader application explicitly authorized by
          1                             2
Congress pursuant to 42 U.S.C. 264 , where under this authority Agencies may clearly invoke


1
  The Congress is authorized “[t]o make all Laws which shall be necessary and proper for carrying into
Execution”. The authority bestowed on these entities is U.S. CONST., art. I, §8, cl. 18See CRS Report
R43562, Administrative Law Primer: Statutory Definitions of “Agency” and Characteristics of Agency
Independence, by Jared P. Cole and Daniel T. Shedd.
2
  “[Health and Human Services] is authorized to make and enforce such regulations as in his judgment
are necessary to prevent the introduction, transmission, or spread of communicable diseases. . . from one
State or possession into any other State or possession. For purposes of carrying out and enforcing such
regulations, the [Health and Human Services] may provide for such. . . measures, as in his judgment may
be necessary.” 42 USC § 201(c).


                                                   5
    Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 6 of 23 PageID 6




its power to declare a temporary moratorium on residential evictions (excluding foreclosures

only) in the interest of protecting public health and safety. See 85 Fed. Reg. 55292 (Sept. 4,
       3
2020) .

           23.   In summary, the Agencies regulatory authority is unambiguously defined through

federal statutes and the Order precisely identifies the Agencies “Statement of Intent” which

provides in pertinent parts:

                 “This Order shall be interpreted and implemented in a manner as to
                 achieve the following objectives:

                 • Mitigating the spread of COVID–19 within congregate or shared
                 living settings, or through unsheltered homelessness;

                 • mitigating the further spread of COVID–19 from one U.S. State or U.S.
                 territory into any other U.S. State or U.S. territory. ”

                                                 See Id. at 55293, Statement of Intent, ¶1-2.

           24.   In other words, the very purpose of the Agencies “Order is a temporary eviction

moratorium to prevent the further spread of COVID–19” Id. at 55292, Applicability, ¶3; and its

ultimate objective is to prevent the residential removal of covered persons. See Id. at 55293,
                  4
Covered Person.

           25.   The plain text in the Order makes it clear that “a landlord, owner of a residential

property, or other person shall not ‘evict’ any covered person from any residential property.” Id.

at 55296, Findings and Action, ¶3. The Order even goes so far as to implement civil and criminal
            5
penalties , and clearly defines “‘Evict’” as “any action. . . to pursue eviction or a possessory


3
 Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg.
55,292 (Sept. 4, 2020).
4
  “ 'Covered person' means any tenant, lessee, or resident of a residential property who provides to their
landlord, the owner of the residential property, or other person with a legal right to pursue eviction or a
possessory action, a declaration under penalty of perjury”.
5
 Under 18 U.S.C. 3559, 3571; 42 U.S.C. 271; and 42 CFR 70.18, a person violating this Order may be
subject to a fine of no more than $100,000. . .


                                                    6
    Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 7 of 23 PageID 7




action, to remove or cause the removal of a covered person from a residential property.” Id. at

55293, Definitions, ¶10.

         26.    Thereby in plain language, any “eviction” action that occurs against any “covered

person” during the moratorium's “Effective Period” is clearly prohibited. Id at ¶1. A rational

interpretation of the Order's plain language bars eviction (of covered persons) for non-payment

of rent, lease expiration/no cause, and any other cause for eviction under State law, but unrelated

to obvious violations listed in the Order or generally under State law.

         27.    This more rational reading is supported by the plain language in the Order since

under the five enumerated categories which list when removal may occur under explicitly stated

violations, is the only time a landlord, property owner or other person may preclude protection

under the Order when a tenant or resident:

                (1) engages in criminal activity while on the premises;

                (2) threatens the health or safety of other residents;

                (3) damages or poses an immediate and significant risk of damage
                to property;

                (4) violates any applicable building code, health ordinance, or
                similar regulation relating to health and safety; or
                                                                  6
                (5) violates any other contractual obligation , other than the timely
                payment of rent or similar housing-related payment (including
                non-payment or late payment of fees, penalties, or interest).

                                                  Applicability, ¶4, 85 Fed. Reg. at 55294.

6
  It should be noted that a covered person does not violate any terms or conditions of his/her lease or
rental agreement, or contractual obligation since the Order does not specify a period in which moratorium
protection ceases to exist, especially after the intentional termination of a contract by a landlord that may
or may not precede the execution of the declaration. The Order specifically states that “This declaration is
for tenants, lessees, or residents of residential properties who are covered by the CDC’s order temporarily
halting residential evictions”. . . “Each adult listed on the lease, rental agreement, or housing contract
should complete this declaration. Unless the CDC order is extended, changed, or ended, the order
prevents you from being evicted or removed from where you are living” Attachment, Declaration Under
Penalty of Perjury for the Centers for Disease Control and Prevention’s Temporary Halt in Evictions to
Prevent Further Spread of COVID–19, ¶1, 85 Fed. Reg. at 55297.


                                                     7
    Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 8 of 23 PageID 8




         28.   Naturally, the Order ONLY denies protection to persons not falling into one or

more of the five categories stated above, but the list is for violations only. The plain language in

the Order does not define nor preclude protection under any other section, nor does the Order

preclude protection to tenants or residents whose landlord intentionally invites termination or

expiration of a contract, lease or rental agreement.

         29.   The text of the Order also supports this position since nowhere does it explicitly

state that the included list of permissible grounds for eviction is exhaustive.

         30.    But the Order does support the prohibition against evicting covered persons,

which is “subject to the limitations in the ‘Applicability’” sections, Id. at 55293, ¶1, where these

limitations are repeated in five enumerated reasons for eviction Id. at 55294 ¶4. But nothing in

the original Order appears to authorize eviction for any other reason than one or more of the five

enumerated grounds.

         31.   Additionally, no language in the Order suggests, states or purports that

moratorium protection terminates upon the end of a contract, rental or lease agreement, but
                                                                       7
instead remains in effect unless “extended, modified, or rescinded.”

         32.   Furthermore, the Order does not explicitly state that an executed declaration form

must be made before, during or after a terminated, expired or unexpired contract, rental or lease

agreement, only that “each adult listed on the lease, rental agreement, or housing contract should

likewise complete and provide a declaration” 85 Fed. Reg. 55292, 55297.

         33.   “Any other obligation that the individual may have under a tenancy, lease, or

similar contract” Id. at 55292, 55294, 55297, falls under the “Declaration form that tenants,

lessees, or residents of residential properties are covered by the CDC’s order” See. Id. at 55292,

55297. Plainly stated, the Order protects persons listed on a rental contract.



7
 “This Order is effective upon publication in the Federal Register and will remain in effect, unless
extended, modified, or rescinded” Effective Date, 85 Fed. Reg. at 55297.


                                                  8
    Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 9 of 23 PageID 9



                                                                                                   8
         34.   More precisely, a “resident” who qualifies as a covered person is (any resident .

. . who provides to their landlord, the owner of the residential property, or other person. . . an

[executed] declaration). No other language in the Order conveys any other meaning.

         35.   In totality, the Order explicitly prohibits a landlord, owner of a residential

property or other person from “evict[ing]” a covered person from residential rental property. See

85 Fed. Reg., 55296, Findings and Action, ¶3. Black's Law Dictionary defines ‘Eviction’ as the

“act or process of legally dispossessing a person of land or rental property” 9th Ed. Pg. 635

(2009), whereby “any action by a landlord, owner of a residential property, or other person with

a legal right to pursue eviction or a possessory action, to remove or cause the removal of a

covered person from a residential property” is prohibited. Id. at 55293, Definitions, ¶9.

Henceforth, under this plain meaning, the Agencies Order reaches all residents and tenants with

or without an expired or terminated lease, and whose name appears on the contract, lease or

rental agreement attached to the property, where all phases of the eviction process (including

issuance of notice to vacate, detainer actions, hearings, or judgments for possession and writs) is

prohibited.

         36.   Congress vested Agencies with flexible power, including the preemptive authority

to stay evictions that are traditionally matters of State law. Here, the Order is designed to protect

public policy, health, safety and interests pursuant to federal law. Whereby “this Order is a

temporary eviction moratorium to prevent the further spread of COVID–19”, not a vehicle for

landlords and attorneys to circumvent federal authority or for courts to violate the separation of

powers clause, or the rights of the American people, especially African Americans. Any other

interpretation is unconstitutional and infringes upon the authoritative power of the Agencies,

including Congressional intent.

8
 “A person who lives in a particular place.” Black's Law Dictionary, 9th Ed. Pg. 1424 (2009)(Resident
defined).


                                                 9
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 10 of 23 PageID 10




             Landlords, Residential Property Owners and Other Persons Who Rent

       37.       KENNEDY is a Limited Liability Company owned by seasoned New York

investors with allegedly over “10 years of real-estate experience”, and whose policy explicitly

states that “finding, flipping & renting houses. . . with the DHB Development team is. . . FUN!”
                                                       9
Although property flipping may not be illegal per se flipping certain property causes unwanted

population shifts, forcing current residents to relocate, specifically indigent, elderly or people of

a specific group or class. In this case, African Americans, which includes Baylor. Nonetheless,

like many others who relocate from New York to Florida, KENNEDY exerts its New York style

policies and practices without the benefit of helping poor residents in the State of Florida.

       38.      One writer from the New York Post recently wrote:

                       “[T]he Center for NYC Neighborhoods examined the
                       consequences of unchecked house flipping in a city already
                       reeling from an affordable-housing crisis. . . pressuring
                       vulnerable families to forgo unrealized home equity and
                       displacing residents of low-to moderate-income
                       neighborhoods, including many communities of color.
                       Since flipped homes usually have rental units, thousands of
                                                                                10
                       tenants are also being uprooted as rents soar post-flip.”

       39.      “We desperately need LLC transparency” Id.

       40.      In the State of Florida, in the city of Titusville, where small pockets of African

Americans reside peacefully in scare but affordable housing, KENNEDY's common practice of

property flipping in low income areas has a adisproportionately adverse effect on African

Americans, especially when property flipping is practiced in communities of colored persons

with already less than affordable housing, but for the purpose of replacing a minority class with a

more affluent and wealthier White class, an act that has substantially injured and impacted

Baylor who categorically falls within a class of indigent colored people.

9
   “A Mortgage Minute for the Average Joe” https://www.fbi.gov/video-repository/newss-property-
flipping/view
10
   House-flipping is destroying NYC neighborhoods, Catherine Curan, New York Post, April 28, 2018
https://nypost.com/2018/04/28/house-flipping-is-destroying-nyc-neighborhoods/


                                                 10
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 11 of 23 PageID 11




          41.     According to Caroline Nagy, the Director of Policy and Research at the Center for
                                                                                          11
NYC Neighborhoods “flippers target people at risk of losing their homes”

          42.     Unsurprisingly, KENNEDY targeted a class of colored residents whose payments

were either late, or had trouble making payments due to COVID-19, but instead of renovating

the property to encourage more economic development; decided to oust its minority tenants

through non-lease renewals in order to attract a wealthier class of people, most notably Whites

who can afford to pay KENNEDY's 30% hike in rent during a national pandemic and economic

crisis.

          43.     Many seasoned investors like KENNEDY use the BRRRR strategy, which is

essentially a mix of the fix-and-flip and buy-and-hold — but with a unique twist. BRRRR stands

for “buy, rehabilitate, rent, refinance, and repeat.” The investor (KENNEDY) buys a distressed

or undervalued property, renovates it to quickly build equity, rents it out to establish a solid cash

flow, and then does a cash-out refinance and uses that money to acquire another investment

property. Experts call it “forced appreciation”.

          44.     KENNEDY's policy and practice of property flipping obviously incorporates the

effects of displacement, segregation and gentrification, but is subtly cloaked by the willful

termination or forced cancellation or non-renewal of tenant contracts, leases or rental agreements

without any lawful or just cause, such as in Baylor's case.

          45.     However no case, neither does the CDC Order support the argument that a new
                                                      12
owner who entered into an unwritten lease                  can allege violations of a contractual obligation,

only tenant laws. The Order merely states that “a resident must provide a copy of th[e]

declaration to [the] landlord. . . where [they] live”. But unwritten agreements do not contain

obligations other than rent payment, yet residents with expired or terminated leases fall within


11
  NYC House Flipping Is On The Rise, Exacerbating Gentrification, Lylla Younes, Gothamist Data, May 30,
2018, https://gothamist.com/news/nyc-house-flipping-is-on-the-rise-exacerbating-gentrification
12
   Any lease of lands and tenements, or either, made shall be deemed and held to be a tenancy at will unless it shall
be in writing signed by the lessor. Fla. Stat.


                                                           11
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 12 of 23 PageID 12




the Order's protection.

        46.     Nevertheless, KENNEDY's common policy and practice of property flipping in

the face of the Agencies Order results in a detrimental and injurious decision to oust non-Whites
                     13 14
and non-Caucasians           for pecuniary gain and discriminatory interests, at a time when the rate
                                                          15
of death is higher amongst Blacks/African Americans . There can be no policy or practice that

overrides the basic fundamental protection of human, civil or housing rights when harmful to all

human health and public interests regardless of race, color, creed, sex, national origin or financial
                                                                 16                  17 18 19 20
status. Circumvention of the Agencies Order affects millions          of Americans

        47.     KENNEDY's underlying reason for evicting its tenants, especially African

Americans like Baylor, is not only predicated on pecuniary interests through its practice of

property flipping, but based on its desire to remove undesirable tenants like Baylor who are late

and/or may at times provide non-payment because of COVID-19.


13
  COVID-19 Hospitalization and Death by Race/Ethnicity, CTRS. FOR DISEASE
CONTROL & PREVENTION (Aug. 18, 2020), http://www.cdc.gov/coronavirus/2019-
ncov/covid-data/investigations-discovery/hospitalization-death-by-race-ethnicity.html
14
  The Color of Coronavirus: COVID-19 Deaths by Race and Ethnicity in the
U.S., APM RES. LAB (Sept. 16, 2020), https://bit.ly/36K8ZPL (comparing white death rate of 47 per
100,000 with indigenous people death rate of 82 per 100,000).
15
   Gregorio A. Millett et al., Assessing Differential Impacts of COVID-19 on Black
Communities, 47 ANNALS EPIDEMIOLOGY 37, 37 (July 2020),
https://bit.ly/3iJ9BYv.
16
  See, e.g., Emily Benfer et al., “The COVID-19 Eviction Crisis: An Estimated 30-40 Million People in
America Are at Risk,” Aspen Institute (Aug. 7, 2020), https://www.aspeninstitute.org/blog-posts/the-
covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/
17
   Federal Moratorium Extended, but Eviction Filings Continue (Feb. 9, 2021)
https://evictionlab.org/moratorium-extended-evictions-continue/
18
  Born Evicted: Eviction During Pregnancy Worsens Birth Outcomes and Child (Mar. 1,
2021)Wellbeing https://evictionlab.org/born-evicted/
19
  Racial and Gender Disparities among Evicted Americans, Peter Hepburn, Renee Louis, Matthew
Desmond Sociological Science December 16, 2020, 10.15195/v7.a27.
20
   See, e.g., Chris Arnold, “Despite A New Federal Ban, Many Renters Are Still Getting Evicted,” NPR
(Sept. 14, 2020), https://www.npr.org/2020/09/14/911939055/despite-a-new-federal-ban-many-renters-
are-still-getting-evicted


                                                   12
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 13 of 23 PageID 13




          48.     For example, in one case, “instead of evicting a tenant because of unpaid rent [one
                                                                                                         21
landlord] is removing renters because their leases were up and he decided not to renew them.”

In another case, because a tenant is “unable to work and relying on disability benefits. . .

[a]ttorneys for the landlord told [the tenant] that the CDC order didn’t apply, since the
                                                                           22
landlords were simply declining to renew the couple’s leases.”                  “In practice, landlords are
                                                                                23
filing “end-of-lease” evictions to try to get around the CDC order.”

          49.     According to the Census Bureau, the population estimate for Titusville, Florida as

of July 1, 2019, is 46,580, with 76.3% of the population said to be White, and 14.5% Black or
                       24
African American.           But the most common racial or ethnic group living below the poverty line

in Titusville, FL is White, followed by Black and Hispanic,

                                           (1) White 5,046 ± 549

                                           (2) Black 2,146 ± 420

          50.     However, if the statistics are properly examined, while Whites may have a higher

percentage of poverty compared to Blacks or African Americans, when viewed against the total

population of either race, of the 35,540 Whites, 5,046 ± 549 accounts for only 15% of the White

poverty level, while of the 6,754 Blacks, 2,146 ± 420 accounts for 32% of Blacks living in

poverty. When factoring in other statistics such as the economic impact of COVID-19, Blacks

are 90% less likely to afford KENNEDY's 30% rent increase, which automatically precludes


21Loophole  in eviction moratorium lets landlords evict tenants, KMTV News 3 Omaha, Kent Luetzen,
Mar 03, 2021 https://www.3newsnow.com/news/coronavirus/omaha-landlord-exploits-loophole-in-
cdc-eviction-moratorium
22
  Why Can’t the Government Stop Evictions?, Kriston Capps , Rachael Dottle , and Allison McCartney,
Bloomberg, February 11, 2021
https://www.bloomberg.com/news/articles/2021-02-11/renters-are-falling-through-eviction-ban-loopholes
23
   Gaping loopholes and vague state guidance leave some Pa. families out of a home despite federal ban
on evictions, Charlotte Keith, The Inquirer November 2, 2020
https://www.inquirer.com/news/pennsylvania/spl/pa-eviction-cdc-ban-loophole-renters-despair-
20201102.html
24
     https://www.census.gov/quickfacts/fact/table/titusvillecityflorida#


                                                      13
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 14 of 23 PageID 14




most Blacks or African Americans from renting property owned by KENNEDY.

        51.      Sadly, landlords, residential property owners and other persons who rent,

including KENNEDY, are allowed to circumvent the Order based on judge law, which

deprives African Americans of private interests, health and safety — such as Baylor, who is

unable to afford higher rent, relocation costs or the ability to purchase real property. This has

been historically the case throughout American history, but is now exacerbated by an

infringement upon property, civil and housing rights when the federal mandate on a stay of

eviction is undercut by landlords and the Agencies lack of clarification of the language in its

own Order. Conduct which repeatedly devalues the lives and rights of African Americans.

        52.      KENNEDY's multi-family property of 64 dwellings is currently at 9% capacity

due to lease non-renewal, but stagnant by leases grandfathered through renewal prior to new

ownership. Previous landlords offered Baylor renewal of his lease, but not KENNEDY.

     The Department of Health and Human Services and the Centers for Disease and
         Control Prevention Should Declare the Rights of the American People

        53.      Highlighting the economic impact of the Novel Coronavirus/COVID-19, on

September 4, 2020, to prevent the further spread of the deadly communicable disease, the

Department of Health and Human Services and Centers for Disease Control and Prevention (“the

Agencies”) issued an Order under Section 361 of the Public Health Service Act to temporarily

halt residential evictions. The Order was deemed effective immediately, but set to expire on

December 31, 2020.

        54.      During the Order's initial effective period “a Spotlight PA investigation found an

inconsistent system of justice across 67 counties, leaving many vulnerable residents without the
                                     25
protections they were promised” .


25
     “Rather than establish a clear and robust standard, the state court system has largely left it to district
judges — who are not required to be lawyers or have gone to law school — to interpret the federal order,
leading to starkly different outcomes from town to town and city to city; In practice, some landlords are
filing “end-of-lease” evictions to try to get around the CDC order.”


                                                      14
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 15 of 23 PageID 15




         55.   Nonetheless, on December 27, 2020, under the Consolidated Appropriations Act

2021 (“CAA”), former President Trump signed into law an extension of the eviction moratorium

Order until January 31, 2021. In tandem, the Agencies released an amended Order which was

deemed effective January 31, 2021, but still written under the Plain Language Act, and merely

expanded protections for territorial or tribal nations to include provisions for the American

Samoa.

         56.   But the Agencies Order did not provide greater clarification or protections for

Americans who reside within the United States of America, the fifty States, and due to the

ambiguity created by overly strict interpretations by some States, “eviction courts are conveyor
                                                                                          26
belts” and “people are being evicted who should be protected under the order.”                 Various

interpretations of the Order has lead to evictions across 3,006 counties and 14 boroughs in the

United States, despite the existence of the Order.

         57.   Nevertheless, on January 20, 2021, current President Biden signed an executive

order mandating that the Centers for Disease Control and Prevention extend the current eviction

moratorium until at least March 31, 2021. However, the language in the Order remains

unchanged.



//




//




//


26
   Shamus Roller, Executive Director of the National Housing Law Project.
https://www.npr.org/2021/02/12/966879082/renters-are-getting-evicted-despite-cdc-eviction-ban-im-
scared


                                                 15
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 16 of 23 PageID 16




       58.     On March 15, 2021, 2,272 organizations composed a letter to President Biden, yet

again, but rightfully so, urged an extension of the Order
                                                    Order:




                                                16
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 17 of 23 PageID 17




        59.     Without citing to more than 50,000 articles, opinions, researches or other data, it

remains clear that the scope of the Agencies authority remains undermined since it was first
                                                                      27
invoked in response to COVID-19 as early as a January 30, 2020 , see 85 Fed. Reg. 7874 (Feb.
                                                                                    28
12, 2020), where the Agencies may have first declared its statutory authority            to “allow for the

enforce[ment] of a variety of public health regulations to prevent the spread of the communicable

disease.” Nonetheless the Agencies regulatory efforts and approaches (including economic,

environmental, public health, safety effects; and equity) have largely been thwarted by the hands

of courts — thus in doing so has rendered the Agencies authority and Order inadequate and

ineffective.

        60.     Moreover, at no time has any independent agency or organization, including the

Agencies, and excluding the 2,272 agencies that signed a letter addressed to President Biden

requesting generic relief, has legally fought on behalf of the American people in regards to the

matter of the Order's misinterpreted language and its detrimental effects on the housing rights of

Americans, especially African Americans such as Baylor. Whether or not intentional, the

Agencies silence is implicit to the deprivation of fundamentally important rights that have been

ignored by agencies, courts, Federal authorities and cooperating State and local authorities.

        61.     Even though the very purpose of the Order is to mitigate the spread of COVID-19

and prevent homelessness, because the Agencies have refused or declined to address the

misinterpreted language in its Order, where many have said is ambiguous or contains loopholes,

contravenes Congressional intent and deprives millions of Americans of basic rights, including

the constitutional rights of African American Baylor, rendering the Agencies authoritative power

pursuant to federal law, unavailing. The United States Government created this economic crisis

27
   On January 30, 2019, the World Health Organization (WHO) declared the outbreak of the 2019-nCoV
virus in China a Public Health Emergency of International Concern. 85 FR 7874.
28
  “Section 361(a), 42 U.S.C. 264(a), states that the Secretary may make and enforce regulations as
necessary to prevent the introduction, transmission, and spread of “communicable diseases” from foreign
countries into the United States or from one state or possession (U.S. territory) into any other state or
possession (U.S. territory).” Id.


                                                   17
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 18 of 23 PageID 18




that contributes to the impact studies on residential property evictions, forced migrations,

unwanted relocations, homelessness, death and discrimination across state lines. Nationally, 48

percent of all 4,930 hate crime victims reported to the FBI in 2019 were Black, making up the
                                 29
largest classification of victims.

        62.     Furthermore the Agencies actions or lack thereof, have a larger direct and adverse

affect on the nation's housing for the African American population, which has historically

remained a looming problem. Citing 109 studies, the Center for American Progress has said

“There has been a long history of housing insecurity for people of color in the United States due

to racially targeted policies and widespread discrimination, particularly within the rental housing
                                                                                      30
market. These policies and practices continue to keep people of color in poverty.”

        63.     Absent the Agencies clarification of the Plain language in its Order, or declaratory

relief granted, many landlords, property owners and other persons who rent to residents or

tenants will continue to develop subversive methods to oust minority tenants based on

underlying discriminatory reasons, but cloaked as non-payment or late payment, which invites

lease non-renewal, termination or the expiration of contracts and rental agreements exacted

against minority groups, mainly African Americans such as in the case of Baylor.

                                      CAUSES OF ACTION

                   VIOLATION OF THE FAIR HOUSING ACT OF 1968 -
                  TITLE VIII OF THE CIVIL RIGHTS ACT 42 U.S.C. 3601

        64.     Baylor restates and incorporates by reference the facts contained in the preceding

paragraphs of this Complaint.



29
   Hate crimes against Black residents rose at alarming rate in 2020, Sabrina Schnur, Las Vegas
Review-Journal, March 1, 2021 https://www.reviewjournal.com/crime/hate-crimes-against-black-
residents-rose-at-alarming-rate-in-2020-2291468/
30
   The Pandemic Has Exacerbated Housing Instability for Renters of Color, Jaboa Lake, Center for
American Progress, October 30, 2020
https://www.americanprogress.org/issues/poverty/reports/2020/10/30/492606/pandemic-exacerbated-
housing-instability-renters-color/


                                                  18
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 19 of 23 PageID 19




       65.     In the following paragraphs, references to the Fair Housing Act include disparate

impact as applied under Title VIII of the Civil Rights Act of 1968.

       66.     Baylor is an African and Native American male who resides in a poor community

of African Americans, and is a resident within property consisting of African Americans and

other minorities including Hispanics ousted by their landlord for non-renewal of lease. Refusal to

rent, or to refuse to negotiate for rental of, or otherwise make unavailable or deny, a dwelling, is

a protected activity related to a matter of public concern. Baylor is therefore protected by the Fair

Housing Act.

       67.     Baylor's execution of the Agencies declaration for a moratorium from eviction

during the Order's effective period, is an exclusive right contained in the terms, conditions, or

privileges of renting a dwelling, and is protected under the Fair Housing Act.

       68.     Baylor's previous landlords offered renewal of his lease rental agreement, but

KENNEDY has purported that the dwelling is not available for rent to existing tenants, despite

the property's 9% capacity and acceptance of at least four new White tenants. Baylor is therefore

protected under the Fair Housing and Civil Rights Act.

       69.     Preponderance of the Evidence: Irrational property flipping violates the Fair

Housing Act, both on its face and as applied, because it imposes a decrease of affordable,

accessible housing that meets the needs of Baylor, and makes unavailable dwellings in his own

community, and especially in dominate White communities.

       70.     Policy Has a Disproportionately Adverse Effect: Irrational property flipping

violates the Fair Housing Act, both on its face and as applied, because it causes collateral

consequences and bars Baylor from obtaining and maintaining secure housing in his own

community. Forced relocation of indigents like Baylor without the financial means to move, and

evictions made a matter of public record further nullifies basic rights already unprotected.

       71.     Practice is the Direct Cause of the Discriminatory Effect: Irrational property

flipping violates the Fair Housing Act, both on its face and as applied, because it unduly restricts



                                                 19
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 20 of 23 PageID 20




Baylor from taking advantage of expanded renter's protection even under special regulations

promulgated by local, State or federal governments and agencies.

       72.     The Disparity Caused by the Practice is Significant: Irrational property

flipping violates the Fair Housing Act, both on its face and as applied, because Baylor was a

victim of lost employment and reduced wages during this COVID-19 pandemic, which

contributes to late or missed rental payments, but eviction is made disproportionately higher in

times of economic crisis and by non-lease renewal, which poses a greater risk of death or

homelessness for Baylor when the current housing stock does not fit his needs, especially with

outlandish increases in rent, where so far, makes no viable housing options available without

substantial financial capitol to relocate or purchase property.

       73.     There is a Direct Relation Between the Injury: Irrational property flipping

violates the Fair Housing Act, both on its face and as applied, because the threat of eviction

engages in conduct that causes an exceedingly high financial burden against an indigent person

unable to afford the cost of rent or legal representation, and increases anxiety and fear of losing a

basic right unrecognized in White courts or a society traditionally against African Americans.

Baylor is forced to suffer the impending loss of his only housing through commonly practiced

discrimination that plagues African Americans since birth in the United States of America.

                    VIOLATION OF FIFTH AMENDMENT RIGHTS -
                   EQUAL PROTECTION CLAUSE - 28 U.S. Code § 1343

       74.     Baylor restates and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       75.     The Agencies created a law that allows landlords to purposely circumvent the

moratorium Order and violates the Equal Protection Clause of the Fifth Amendment, both on its

face and as applied, because the Agencies knowingly and willingly conspire to deprive renters

like Baylor, of the most basic fundamental rights or privileges made widely and more available

to non-Whites and non-Caucasians, preventing him from exercising the same rights as Whites.



                                                 20
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 21 of 23 PageID 21




       76.     The Agencies are given power to prevent or aid where further deprivation of

Baylor's fundamental Housing or Fifth Amendment rights, is or about to occur, and is an

authority that should be exercised to protect the rights of all U.S. citizens.

                                    REQUEST FOR RELIEF

       WHEREFORE, Baylor respectfully requests that the Court enter judgment in his

       favor and against Defendants, and award the following relief:

       A.      Declare that the current misinterpretation of the enumerated preclusions in

       the Applicability Section of the Moratorium Order, specifically (5) at 55294,

       violates the Fifth Amendment of the United States Constitution and Fair Housing

       Act, both on its face and as applied to Baylor;

       B.      Preliminarily and permanently enjoin Defendants, its officers, agents,

       servants, employees, and attorneys, and those persons in active concert or

       participation with it who receive actual notice of the injunction, requiring

       landlords, residential property owners and others who rent to certify that they are

       not currently engaged in the deprivation of Constitutional or Fair Housing Rights,

       and from penalizing Baylor based on their participation in property flipping or

       denial of enhanced rental protection under federal law, or the Moratorium Order;

       C.      Alternatively, preliminarily and permanently enjoin Defendants, its

       officers, agents, servants, employees, and attorneys, and those persons in active

       concert or participation with it who receive actual notice of the injunction, from

       requiring Baylor to vacate his only means of housing and from penalizing him

       based on his race, color or protected and verified status as a covered person under

       the Moratorium Order, Fair Housing Act or the Constitution;

       D.      Award Baylor relocation costs in the amount of $257,990 and reasonable

       court fees against KENNEDY in this action;




                                                  21
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 22 of 23 PageID 22




      E.       Award Baylor statutory damages against KENNEDY under 42 U.S. Code

      § 271;

      F.       Grant Baylor such other relief or remedies to which he may be legally

      entitled, the opportunity to amend or modify his Complaint as necessary or

      appropriate, and after all appropriate parties have been served;

      G.       Grant Baylor such other relief or remedies as this Court may deem just

      and proper.


                                DEMAND FOR JURY TRIAL

                     Baylor demands a trial by jury for all issues so triable.


                                Respectfully submitted,




                                             Against A Fatherless America
                                             Christopher Gary Baylor
                                             Advocate for the Prevention of Child
                                             Abduction, Abuse & Alienation
                                             491 Baltimore Pike, Ste. 105
                                             Springfield, Pennsylvania 19064
                                             P: (484) 682-2605
                                             cbaylor@aafa-law.org
                                             edo_delight@comcast.net

                                Signed this 5th Day of April 2021




                                                22
Case 6:21-cv-00617-CEM-LRH Document 1 Filed 04/07/21 Page 23 of 23 PageID 23




                                       CERTIFICATION



       I, Christopher Gary Baylor declare that I am the Plaintiff in this case and have personal

knowledge of information and belief of the facts stated in my Complaint;

       I am not presenting this Complaint for some improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation;

       I have not been deemed a serial, frivolous or malicious litigant in any State, and;

       I have stated facts that are solely conclusive based on a clear defense which may be

drawn from evidentiary support if necessary, or in the event of further discovery.



       I certify under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and correct.


                                                      /s/Christopher Gary Baylor
                                                        Christopher Gary Baylor


                                  Signed this 5th Day of April 2021




                                                 23
